            Case 1:19-cv-11747-PBS Document 92 Filed 01/25/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


BENOIT BALDWIN,
     Plaintiff,

       v.                                                    CIVIL ACTION NO. 19-11747-PBS

KYLE NEWELL,
     Defendant.


                      REPORT AND RECOMMENDATION ON
                  PLAINTIFF’S EX PARTE MOTION FOR ORDER OF
            RETROSPECTIVE VALIDATION OF ALTERNATIVE SERVICE (#85.)


KELLEY, U.S.M.J.

                                          I. Background.

       The verified complaint in this case was filed on August 14, 2019, with the summonses

issuing on the same date. (##1, 3.) Under the Federal Rules of Civil Procedure, service should have

been effected by November 12, 2019. See Fed. R. Civ. P. 4(m) (“Time Limit for Service. If a

defendant is not served within 90 days after the complaint is filed, the court – on motion or on its

own after notice to the plaintiff – must dismiss the action without prejudice against that defendant

or order that service be made within a specified time.”). On November 8, 2019, plaintiff Benoit

Baldwin filed a motion (#17) seeking a 60-day extension within which to serve those defendants

not yet served, including defendant Kyle Newell; that motion was allowed. (#18.) With the

extension of time, service was to be made by January 13, 2020. No return of service was ever filed

regarding Mr. Newell.

       On December 18, 2020, Judge Saris adopted a Report and Recommendation (#76) that the

complaint against Kyle Newell be dismissed for failure to effect service within the time provided



                                                 1
         Case 1:19-cv-11747-PBS Document 92 Filed 01/25/21 Page 2 of 6




by Fed. R. Civ. P. 4(m) and Local Rule 4.1(b). The dismissal was without prejudice. As part of his

objection to the Report and Recommendation, plaintiff filed a so-called ex parte motion for an

order of retrospective validation of alternative service. (#85.) The motion has been unsealed.

                                          II. The Motion.

       By his motion, Mr. Baldwin seeks an order retroactively validating the service of the

summons and verified complaint on Kyle Newell by means of uploading images of those

documents to what plaintiff believes to be Mr. Newell’s Facebook timeline.

       According to plaintiff’s affidavit supporting the motion, the Boulder County, Colorado,

Sheriff’s Office attempted to serve Mr. Newell at his last known work address on November 4,

2019. (#85 ¶¶ 1-2.) The attempt was unsuccessful because Mr. Newell no longer worked at that

address. (#85 ¶ 2; #85-1 at 1.) Next, service was attempted by the Palm Beach County, Florida,

Sheriff’s Office at Mr. Newell’s mother’s house on January 8, 2020. (#85 ¶ 5; #85-1 at 2.) The

attempt was unsuccessful, with Mr. Newell’s mother advising the process server that her son did

not live there. (#85-1 at 2.) Numerous unsuccessful attempts were made to serve Mr. Newell at

what Mr. Baldwin believed to be his girlfriend’s address in Boulder, Colorado, by the Boulder

County Sheriff’s Office. (#85 ¶ 12; #85-1 at 6.) A return of service dated February 5, 2020,

documents those attempts. (#85-1 at 6.)

       By January 13, 2020, plaintiff avers that he had verified the URL of Mr. Newell’s Facebook

page. Mr. Baldwin states:

       I noted that he had posted pictures of himself and his girlfriend (whom I had met in
       person) on this page, and although there are many other individuals named “Kyle
       Newell” on Facebook, whose pages I examined, only this profile appeared to be
       active with the information and photos I could identify, by personal knowledge, as
       being associated with the defendant by that name in this action.




                                                2
         Case 1:19-cv-11747-PBS Document 92 Filed 01/25/21 Page 3 of 6




(#85 ¶ 7.) After determining that the privacy setting on Mr. Newell’s Facebook page was set to

“Public,” on January 13, 2020, plaintiff scanned the summons for Mr. Newell to a PDF file, and

then converted it to a JPEG file. (#85 ¶¶ 8-9.) Similarly, he converted the PDF of the verified

complaint to individual JPEG files for each page of the complaint. (#85 ¶ 9.) The images were

then uploaded by a Marie Baldwin to Mr. Newell’s Facebook timeline under Mr. Baldwin’s

supervision. (#85 ¶ 9; #85-1 at 4.) Approximately one week later, the privacy setting on Mr.

Newell’s Facebook page was changed to “Private.” (#85 ¶ 11.)

                                          III. Discussion.

       “Before a federal court may exercise personal jurisdiction over a defendant, the procedural

requirement of service of summons must be satisfied.” Omni Capital Int’l, Ltd. v. Rudolf Wolff &

Co., 484 U.S. 97, 104 (1987); Christopher Brown v. Damon Dash & Poppington LLC, No. CV

20-10980-FDS, 2020 WL 6806433, at *4 (D. Mass. Nov. 18, 2020). The federal rules provide that:

       [A]n individual . . . may be served in a judicial district of the United States by: (1)
       following state law for serving a summons in an action brought in courts of general
       jurisdiction in the state where the district court is located or where service is made;
       or (2) doing any of the following: (A) delivering a copy of the summons and of the
       complaint to the individual personally; (B) leaving a copy of each at the individual’s
       dwelling or usual place of abode with someone of suitable age and discretion who
       resides there; or (C) delivering a copy of each to an agent authorized by
       appointment or by law to receive service of process.

Fed. R. Civ. P. 4(e). Under the law of Massachusetts, the applicable state law, personal service

within the Commonwealth is accomplished:

       [u]pon an individual by delivering a copy of the summons and of the complaint to
       him personally; or by leaving copies thereof at his last and usual place of abode; or
       by delivering a copy of the summons and of the complaint to an agent authorized
       by appointment or by statute to receive service of process, provided that any further
       notice required by such statute be given. If the person authorized to serve process
       makes return that after diligent search he can find neither the defendant, nor
       defendant’s last and usual abode, nor any agent upon whom service may be made
       in compliance with this subsection, the court may on application of the plaintiff
       issue an order of notice in the manner and form prescribed by law.

                                                 3
          Case 1:19-cv-11747-PBS Document 92 Filed 01/25/21 Page 4 of 6




Mass. R. Civ. P. 4(d). To effect personal service outside the Commonwealth, “service shall be

made by delivering a copy of the summons and of the complaint: (1) in any appropriate manner

prescribed in subdivision (d) of this Rule; or (2) in the manner prescribed by the law of the place

in which the service is made for service in that place in an action in any of its courts of general

jurisdiction . . . . ” Mass. R. Civ. P. 4(e).

        In this instance, Mr. Baldwin is claiming that, after a diligent search, process servers were

unable to find Mr. Newell.1 Plaintiff seeks the court’s imprimatur to validate his purported

alternative service via Facebook retroactively.2 Although he cites no law3 in support of his motion,

presumably Mr. Baldwin is relying on the latter portion of Mass. R. Civ. P. 4(d) and Mass. R. Civ.

P. 4(e)(1). Service by court order of notice is available “in certain limited circumstances[.]” Alves

v. Daly, C.A. No. 12-10935-MLW, 2013 WL 1330010, at *3 (D. Mass. Mar. 29, 2013) (quoting

Mass. R. Civ. P. 4(d)(1)); see also Swenson v. Mobilityless, LLC, No. CV 19-30168-KAR, 2020

WL 2404835, at *1-2 (D. Mass. May 12, 2020); A2Z Dental LLC v. Miri Trading LLC, 436 F.

Supp.3d 430, 432 (D. Mass., 2020). “Plaintiffs must show that they have made ‘sufficiently

diligent’ attempts to effect service in compliance with the rules before an order authorizing an

alternative method of service is issued by the court.” Swenson, 2020 WL 2404835, at *2 (quoting




1
 Plaintiff has provided no information concerning the manner of service prescribed by the laws of
Colorado or Florida, the states in which attempts were made to serve Mr. Newell.
2
 The federal rules provide that service may be made by “[a]ny person who is at least 18 years old
and not a party” in the case. Fed. R. Civ. P. 4(c)(2). While the purported proof of service via
Facebook was executed by a Marie Baldwin (#85 ¶ 10; #85-1 at 5), there is nothing to show that
this individual meets the age requirement.

3
 Plaintiff does cite Fed. R. Civ. P. 4(l)(3), but that rule does not apply in these circumstances. No
proof of service was docketed with respect to Mr. Newell, so there is nothing to amend.
                                                 4
          Case 1:19-cv-11747-PBS Document 92 Filed 01/25/21 Page 5 of 6




Alves, 2013 WL 1330010, at *4) (describing the extent of plaintiff’s attempts to effect service in

compliance with the rules); see also A2Z Dental, 936 F. Supp.3d at 432 (same).

       Plaintiff’s motion comes nearly a year after service was to be have been made, and only

after a recommendation issued that the case against Mr. Newell be dismissed for failure to effect

service. The rules require that a plaintiff make an application to the court in which the diligent

efforts made to serve a defendant are established, and, if the court accepts that showing, the court

may issue an order authorizing alternative means of service, specifying the manner and form of

that alternate means of service. Here, rather than applying to the court for assistance, Mr. Baldwin

apparently concluded that his efforts to serve Mr. Newell had been sufficiently diligent, and then

decided for himself the alternative method by which he would “serve” Mr. Newell. Having failed

to follow the rules and make alternative service as prescribed by a court order of notice, plaintiff’s

plea for retroactive validation must be rejected.

                                       IV. Recommendation.

       For the reasons stated, I RECOMMEND that Plaintiff’s Ex Parte Motion for Order of

Retrospective Validation of Alternative Service (#85) be DENIED.

                                   V. Review by District Judge.

       The parties are hereby advised that any party who objects to this recommendation must file

a specific written objection thereto with the Clerk of this Court within fourteen days of service of

this Report and Recommendation. The written objections must specifically identify the portion of

the recommendations, or report to which objection is made and the basis for such objections. The

parties are further advised that the United States Court of Appeals for this Circuit has repeatedly

indicated that failure to comply with Rule 72(b), Fed. R. Civ. P., shall preclude further appellate

review. See Keating v. Sec’y of Health & Human Servs., 848 F.2d 271 (1st Cir. 1988); U.S. v.



                                                    5
         Case 1:19-cv-11747-PBS Document 92 Filed 01/25/21 Page 6 of 6




Emiliano Valencia-Copete, 792 F.2d 4 (1st Cir. 1986); Scott v. Schweiker, 702 F.2d 13, 14 (1st

Cir. 1983); U.S. v. Vega, 678 F.2d 376, 378–79 (1st Cir. 1982); Park Manor Mart, Inc. v. Ford

Motor Co., 616 F.2d 603 (1st Cir. 1980); see also Thomas v. Arn, 474 U.S. 140 (1985).



January 25, 2021                                          /s/ M. Page Kelley
                                                          M. Page Kelley
                                                          Chief United States Magistrate Judge




                                              6
